Citation Nr: 0933616	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the 
thoracolumbar spine, currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the cervical 
spine, currently rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1972 to June 1976; and in the United 
States Army from April 1985 to March 1988, December 1990 to 
May 1991, and February 2003 to March 2004.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted the Veteran's claims of 
entitlement to service connection for degenerative disc 
disease of both the cervical and the thoracolumbar spine; the 
RO assigned each disability a 10 percent rating.  The Veteran 
disagreed with these initial ratings and perfected an appeal 
as to both issues.

In January 2008, the Board remanded both issues for further 
procedural development.  Specifically, the Board instructed 
the agency of original jurisdiction (AOJ) to send the Veteran 
corrective notice under the Veterans Claims Assistance Act of 
2000 (VCAA), to include notice as required under Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  This was accomplished, and the AOJ 
readjudicated the Veteran's claims in April 2008 and February 
2009 supplemental statements of the case (SSOCs).  The 
Veteran's claims folder has been returned to the Board for 
further appellate review.  

Issues not on appeal

In the above-referenced October 2004 rating decision, the RO 
granted the Veteran's claim of entitlement to service 
connection for a chin scar; a noncompensable (zero percent) 
disability rating was assigned.  The RO denied the Veteran's 
claims of entitlement to service connection for hearing loss, 
tinnitus, a face rash, residuals of sand fly bites, a left 
foot disability, sinusitis, and a lung condition.  

In an April 2005 rating decision, the RO denied the Veteran's 
service connection claims for right shoulder impingement 
syndrome, right hip pain, and major depression.  

To the Board's knowledge, the Veteran has not disagreed with 
any of those decisions.  Accordingly, those issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The RO also denied the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
in October 2004.  The Veteran did not perfect an appeal as to 
that issue, as she only identified the above-referenced 
cervical and thoracolumbar spine claims on her September 2005 
substantive appeal (VA Form 9).  See 38 C.F.R. § 20.202 
(2008) [if a statement of the case lists several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all issues or must specifically 
identify the issues being appealed]..  Accordingly, the 
Veteran's PTSD claim is not in appellate status and will be 
discussed no further. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The Board regrets the necessity of having to remand this case 
for a second time.  However, for reasons explained 
immediately below a remand is necessary for further 
evidentiary development.

It appears that the only VA Compensation and Pension 
examination of record occurred in October 2004.  The 
Veteran's very able representative has requested that the 
Veteran be accorded a current VA medical examination.  See 
the January 2006 Statement of Accredited Representative, page 
3; see also the August 2009 Appellant's Post-Remand Brief, 
page 2.  Additionally, the Veteran has contended that her 
cervical and lumbar spine disabilities have increased in 
severity since the last examination of record.  See the 
August 2009 Appellant's Post-Remand Brief, page 2.  In 
support, the Veteran has submitted additional MRI results and 
VA medical records documenting treatment for her spine 
disabilities.  

Although a new VA examination is not warranted based merely 
upon the passage of time [see Palczewski v. Nicholson, 21 
Vet. App. 174 (2007)], the United States Court of Appeals for 
Veterans Claims has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact the Veteran and 
request that she identify, to the extent 
possible, any recent medical treatment she 
received for her cervical and 
thoracolumbar spine disabilities.  VBA 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran which are not in 
the record on appeal.  

2.  VBA should then arrange for the 
Veteran to undergo a physical examination 
to determine the severity of her service-
connected degenerative disc disease of the 
cervical and thoracolumbar spine.  The 
examiner should document the Veteran's 
ranges of motion, and describe any 
functional impairment, including excess 
fatigue, weakness, and incoordination.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's increased 
rating claims.  If the claims are denied, 
in whole or in part, VBA should provide 
the Veteran and her representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




